Exhibit 10.5

AMENDED AND RESTATED OPERATING EXPENSE RESPONSIBILITY AGREEMENT

This Amended and Restated Operating Expense Responsibility Agreement, entered
into on the date set forth below, is by and among TriLinc Global, LLC, a
Delaware limited liability company (“Sponsor”), TriLinc Advisors, LLC, a
Delaware limited liability company (“Advisor”), and TriLinc Global Impact Fund,
LLC, a Delaware limited liability company (“Fund” and together with the Sponsor
and the Advisor, the “Parties”).

WHEREAS, the Sponsor has agreed to be responsible for the payment of the Fund’s
cumulative operating costs paid through and including December 31, 2014
(collectively as set forth in Exhibit A hereto and referred to as “Fund
Expenses”); and

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.

Expense Responsibility for Fund Expenses. The Sponsor shall pay the Fund
Expenses and will not seek reimbursement of the Fund Expenses until the Fund has
raised at least $200 million of gross proceeds in the Company’s public offering
(the “Offering”) of units of its limited liability company interest (“Units”)
pursuant to the Registration Statement on Form S-1 (File No. 333-185676), as
declared effective by the Securities and Exchange Commission on February 25,
2013, provided any such reimbursement during the period in which the Fund is
offering Units in the Offering will not cause the Fund’s Net Asset Value per
unit to fall below the prior quarter’s Net Asset Value per unit (the “Gross
Proceeds Hurdle”). To the extent the Fund is not successful in satisfying the
Gross Proceeds Hurdle, no amount will be payable by the Fund for reimbursement
to the Sponsor of the Fund Expenses.

2.

Entire Agreement. This Agreement sets forth the entire agreement of the Parties
with respect to the matters contained herein and no prior or contemporaneous
agreement or understanding pertaining to any such matter shall be effective for
any purpose.

3.

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to its
principles of conflicts of laws.

[Signature Page Follows]

IN WITNESS WHEREOF, the parties have executed this Agreement on March 24, 2015

 

TRILINC GLOBAL, LLC

 

 

By:

 

 

Name:

 

 Gloria S. Nelund

Title:

 

 Chairman, CEO and President

 

TRILINC ADVISORS, LLC

 

 

By:

 

 

Name:

 

 Brent L. VanNorman

Title:

 

 COO and CFO

 

TRILINC GLOBAL IMPACT FUND, LLC

 

 

By:

 

 

Name:

 

 Brent L. VanNorman

Title:

 

 COO, CFO, CCO and Secretary

--------------------------------------------------------------------------------

Attachment A

Schedule of Services Incurred by TriLinc Global Impact Fund, LLC through
December 31, 2014

 

Vendor

  

Description of Services

  

Amount

 

ANDE

  

2013-2014 Membership

  

$ 

5,000

  

ASTA

  

Document Translation

  

 

1,167

  

Bank of NY Mellon

  

Fund Administration

  

 

90,000

  

Bank of NY Mellon

  

Bank fees

  

 

17,277

  

Board of Managers

  

Board Wages

  

 

357,311

  

Board of Managers

  

Board Meeting

  

 

64,561

  

Credit Cards

  

Travel - Dead deal costs

  

 

62,987

  

Deloitte & Touche

  

Audit

  

 

383,015

  

Deloitte & Touche

  

Tax services

  

 

137,477

  

DST Systems, Inc.

  

Transfer Agent

  

 

371,287

  

Duff & Phelps.

  

Valuation services

 

 

10,225

 

Emtek Solutions, LLC

  

PAES/TAS

  

 

7,875

  

Federal Agent

  

PAES/TAS

  

 

12,750

  

Greenberg Traurig

  

Legal Services

  

 

333,687

  

IDB Bank

  

Due Diligence

  

 

50,000

  

iUVO Talent

  

PAES/TAS

  

 

12,318

  

Josh Zuckerwise

  

Travel expenses

  

 

4,023

  

Legatum Global Development Limited

  

PAES/TAS

  

 

292,500

  

Lewis Kopp

  

Expense reimbursement

  

 

14,348

  

Maples and Calder

  

Legal Services

  

 

22,221

  

Moss Adams

  

Audit and 10-Q review

  

 

70,807

  

MF Analytics

  

PAES/TAS

  

 

65,159

  

O’Connor Davies

  

SOX Compliance

  

 

33,452

 

PathNorth

  

2013 Core Membership

  

 

4,167

  

Paul Sanford

  

Travel expenses

  

 

5,212

  

Payroll

  

PAES/TAS

  

 

150,091

  

Pinnacle Fund Administration, LLC

  

Fund Administration

  

 

50,203

 

Robert Mora

  

PAES/TAS

  

 

97,791

  

Rothstein Kass

  

SOX Implementation/Compliance

  

 

62,077

  

RR Donnelley

  

10-Q & 8-K Processing

  

 

99,680

  

Spolin Cohen

  

Legal Services

  

 

30,818

  

State of California& Delaware

  

Franchise fees

  

 

1,945

  

Steve Napleton

  

Travel expenses

  

 

8,979

  

Tanir Helayel

  

PAES/TAS

  

 

6,779

  

Trilinc Advisors, LLC

  

Copies, postage and miscellaneous

  

 

15,277

  

Trilinc Advisors, LLC

  

eFront

  

 

125,065

  

Trilinc Advisors, LLC

  

Management fees

  

 

315,547

  

Trilinc Advisors, LLC

  

Incentive fees

  

 

583,598

  

Troy Wiseman

  

Expense reimbursement

  

 

9,701

  

Trustees of Tufts College

  

PAES/TAS

  

 

18,150

  

Various

  

PAES/TAS

  

 

14,601

  

Willis

  

Fund Insurance

  

 

93,212

  

 

 

 

 

$

4,112,343

  

 